Citation Nr: 0622551	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1993 to August 
1995.


REMAND

In his substantive appeal dated in May 2004, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) at his local regional office (RO).  In 
response to this request, a hearing was scheduled for 
February 2006 at the veteran's local RO, and the veteran was 
notified of the hearing by a letter from the RO that was sent 
to his most recent address of record.  The record reflects 
that the veteran did not report for his scheduled hearing.  
Thereafter, in May 2006, the veteran's representative 
submitted an April 2006 statement from the veteran, which 
noted that the veteran had moved to a new address and had not 
received any correspondence from the Department of Veterans 
Affairs (VA) for the previous one and a half years.  

In his April 2006 statement, the veteran set forth a new 
address that was different from the one that was used to 
inform him of the previously scheduled hearing and has 
requested that a new hearing be scheduled before the Board at 
his local RO.  Since the Board has decided that good cause 
has been shown to grant the veteran's motion, the Board finds 
that it now has no alternative but to remand this matter so 
that the veteran can be afforded his requested hearing before 
the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the 
Portland, Oregon RO before a member of 
the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



